DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on October 6, 2020.  This action is made final.
2.	Claims 1-20 are pending in the case; Claims 1, 8, and 15 are independent claims; Claims 1-20 are amended.


3. 	In the Non-Final rejection mailed on July 7, 2020 (hereinafter Non-Final), Claims 16-20 were objected to because of informalities (see Non-Final, pg. 2), but the Claim Amendments filed on October 6, 2020 have rendered this objection moot.
4.	In the Non-Final, Claims 5, 12, and 19 were rejected under 35 U.S.C. § 112(b) as being indefinite (see Non-Final, pgs. 2-3), but the Claim Amendments filed on October 6, 2020 have rendered this rejection moot.


Response to Arguments
5.	 Applicant’s arguments, see Remarks filed on October 6, 2020 (pgs. 11-17), with respect to the rejection of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of teachings of Grosz, et al., as further discussed below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grosz et al. (hereinafter Grosz), US 2014/0096012 A1, published on April 3, 2014.
With respect to independent Claim 1, Grosz teaches a computer-implemented method, comprising: 
 displaying, by one or more processors, a slide in a presentation in a cloud collaboration platform that allows a first user and a second user to simultaneously edit the slide, wherein the slide includes at least a displayed object and a displayed grid comprising rows and columns (see Figs. 21, 48, ¶¶ 0222, 0476-78, showing a slide which includes a displayed object and a displayed grid; see also ¶¶ 0107-09, 0112, showing real-time collaboration between the users).
receiving, by the one or more processors, from the first user a first input indicating a selection of the displayed object, a second input indicating a movement of the displayed object, and a third input indicating a resizing operation of the displayed object (see Fig. 14, ¶¶ 0182-84, showing selection, movement, and resizing inputs of an image object; see also ¶¶ 0159, 0175, discussing selection, movement, and resizing of a text object; see also ¶ 0450, discussing gestures for interacting with a displayed object).
interpreting, by the one or more processors, the movement of the displayed object and the resizing operation based on the rows and the columns in the displayed grid (see ¶¶ 0476-94, describing how interactions 
wherein the displayed object attaches to a particular row in the rows and a particular column in the columns, and wherein the particular row and the particular column are determined based on a proximity between the displayed object and the particular row and the particular column (see generally, ¶¶ 0476-94, discussing grid snapping feature).
rendering, by the one or more processors, the slide in the presentation for the second user based on an interpreted movement of the displayed object and the resizing operation (see ¶¶ 0107-09, showing real-time collaboration allowing the second user to view changes made by the first user as they are made).

While Grosz states that it is directed towards photo based projects and products (see ¶ 0003), a skilled artisan would understand that a page in a photobook as illustrated in Grosz reads on a “slide in a presentation in a cloud collaboration platform” as recited herein because Grosz suggests real-time collaboration and that any computing described therein, such as resizing, alteration, etc., can be handled in cloud 103 (see Fig. 1, ¶¶ 0090, 0476-78).  Finally, Grosz also suggests that the photobook can be viewed as an automated presentation (see Fig. 19, ¶ 0204). 


dependent Claim 2, Grosz teaches the method of Claim 1, as discussed above, and further teaches receiving, by the one or more processors, a fourth input indicating a grid-resizing operation; incrementing, by the one or more processors, a number of pixels between the rows and the number of pixels between the columns based on the grid-resizing operation; and rendering, by the one or more processors, the displayed grid based on the number of pixels (see ¶ 0141, showing resizing of the canvas to accommodate a change in a window size and/or zooming in/out operation – a skilled artisan would understand that zooming into the canvas would increase the number of pixels between the rows and columns of the grid).

With respect to dependent Claim 3, Grosz teaches the method of Claim 1, as discussed above, and further teaches displaying … to further include a layer; receiving … a comment from a first account and a locational input, wherein the locational input specifies the layer; Atty. Dkt. No. 3462.1920002- 19 – associating by the one or more processors, the comment with the layer based on the locational input; and rendering, by the one or more processors the comment in association with the layer for a second account (see ¶ 0211, discussing comments between the collaborators; see also ¶ 0205 showing leaving a comment on a particular page; see also ¶ 0387, discussing layering of objects – a skilled artisan would understand that the first user could simply insert a new object (i.e., comment) that would be seen by the second user (as discussed in Claim 1), and such 

With respect to dependent Claim 4, Grosz teaches the method of Claim 1, as discussed above, and further teaches displaying … the slide to further include a section; receiving … a comment from a first account and a locational input, wherein the locational input specifies the section; associating, by the one or more processors, the comment with the section based on the locational input; and rendering, by the one or more processors, the comment in association with the section for a second account (see ¶¶ 0205, 0211 and discussion of Claim 3, above).

With respect to dependent Claim 5, Grosz teaches the method of Claim 1, as discussed above, and further teaches receiving, by the one or more processors, a comment from a first account and a locational input, wherein the locational input specifies a specific row and a specific column on the slide; associating, by the one or more processors, the comment with the specific row and the specific column based on the locational input; and rendering, by the one or more processors, the comment in association with the specific row and the specific column for a second account (see discussion of Claim 3, above – a skilled artisan would understand that a comment can be anchored to a particular object or a particular location of the 

With respect to dependent Claim 6, Grosz teaches the method of Claim 1, as discussed above, and further teaches determining, by the one or more processors, that the resizing operation resizes a section; interpreting, by the one or more processors, the resizing operation based on the rows and the columns in the displayed grid, wherein the section attaches to a particular row in the rows and a particular column in the columns; and rendering, by the one or more processors, the section based on the resizing operation for a second account (see ¶ 0141, discussing zooming in/out of the canvas which results in resizing of the displayed objects accordingly).

With respect to dependent Claim 7, Grosz teaches the method of Claim 1, as discussed above, and further teaches determining, by the one or more processors, a user type of a second account; determining, by the one or more processors, an access setting of a comment; and rendering, by the one or more processors, the comment in association with a section for the second account if the second account has the user type sufficient to view the comment (see ¶¶ 0081, 0090, 0211, discussing user authorizations and showing that a collaborator (an authorized user) may view and interact with the first user’s comment).


With respect to Claims 8-20, these claims are directed to a system and a non-transitory computer-readable device comprising steps and/or features recited in Claims 1-7, respectively, and are thus rejected along the same rationale as those claims above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179